IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00347-CR

LUCAS FARMER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee




                          From the 443rd District Court
                              Ellis County, Texas
                            Trial Court No. 43824CR


                          MEMORANDUM OPINION


      A jury convicted Appellant Lucas Farmer of aggravated assault causing serious

bodily injury and assessed his punishment at twenty years’ imprisonment. The trial court

thereafter ordered Farmer’s sentence to run consecutively to a prior sentence in “Cause

No. 33172 in the 13th Judicial District Court of Navarro County, Texas, wherein the

defendant was on the 3rd day of, January, 2014, duly and legally sentenced to a term of
10 years for the offense of Aggravated Robbery.” This appeal ensued. In his sole issue,

Farmer contends that the trial court improperly ordered his sentence in this case to run

consecutively to his prior sentence. The State concedes error, and we agree.

        Article 42.08, subsection (a), of the Code of Criminal Procedure gives a trial court

discretion to order a defendant’s sentence to begin when a preceding conviction’s

sentence “has ceased to operate.” Byrd v. State, 499 S.W.3d 443, 447 (Tex. Crim. App.

2016); see TEX. CODE CRIM. PROC. ANN. art. 42.08(a). However, when a defendant has

already been released on parole on the first offense, and his parole has not been revoked

before sentencing on the second offense, then the defendant’s first sentence is considered

to have already ceased to operate. Byrd, 499 S.W.3d at 451. Consequently, the second

sentence may not be stacked on top of the first sentence. Id.

        The record here shows that Farmer was on parole on his preceding aggravated-

robbery conviction when he committed the instant offense. The record establishes that

Farmer was then on a “parole hold” at the time of sentencing in this case. See Ex parte

Turner, No. 12-19-00357-CR, 2020 WL 500780, at *3 n.2 (Tex. App.—Tyler Jan. 31, 2020, no

pet.) (mem. op., not designated for publication) (“A parole revocation warrant, also

known as a ‘blue warrant’ or a ‘parole hold,’ is an arrest warrant issued by the Texas

Board of Pardons and Paroles when a parolee is suspected of violating the conditions of

his parole.”). There is no evidence, however, that Farmer’s parole on his preceding

conviction had been revoked at the time of sentencing in this case. The trial court


Farmer v. State                                                                       Page 2
therefore improperly ordered Farmer’s sentence in this case to run consecutively to his

preceding sentence.

        We accordingly sustain Farmer’s sole issue and modify the trial court’s judgment

to delete the cumulation order. We affirm the judgment as modified.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed as modified
Opinion delivered and filed September 30, 2020
Do not publish
[CR25]




Farmer v. State                                                                   Page 3